        CASE 0:21-cv-01406-PAM-ECW Doc. 11 Filed 08/10/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

 Leon Henry Carter-Bey, III,                             Civ. No. 21-1406 (PAM/ECW)

                             Plaintiff,

 v.                                                  MEMORANDUM AND ORDER

 Herbert P. Lefler, and
 Paul Schnell,

                             Defendants.


       This matter is before the Court on the Report and Recommendation (“R&R”) of

United States Magistrate Judge Elizabeth Cowan Wright dated July 20, 2021. (Docket No.

6.) The R&R recommends that Plaintiff Leon Henry Carter-Bey’s Amended Complaint be

dismissed without prejudice under 28 U.S.C. § 1915A because it fails to state a claim for

relief and is frivolous.

       This Court must review de novo any portion of an R&R to which specific objections

are made. 28 U.S.C. § 636(b)(1); D. Minn. L.R. 72.2(b). Carter-Bey filed both an objection

to the R&R (Docket No. 7) and a “Notice” that he was withdrawing his claims under 42

U.S.C. § 1983 and any claims for injunctive relief under 28 U.S.C. §§ 2201-02. (Docket

No. 9.) After conducting the required review and for the following reasons, the Court

ADOPTS the R&R (Docket No. 6) and dismisses the Amended Complaint without

prejudice.

       As an initial matter, the Amended Complaint contains only three claims for relief:

mistake, fraud, and a claim under § 1983 that seeks injunctive relief under 28 U.S.C.
        CASE 0:21-cv-01406-PAM-ECW Doc. 11 Filed 08/10/21 Page 2 of 3




§§ 2201 and 2202. (See Docket No. 4 ¶¶ 42-54 (“Count: 1 (Mistake)”); ¶¶ 55-79 (“Count:

2 42 U.S.C. § 1983; 28 U.S.C. §§ 2201 and 2202”); ¶¶ 80-93 (“Count: 3 (Fraud)”).) Carter-

Bey has decided to abandon his § 1983 claim, leaving only his claims for fraud and mistake.

But these claims, like his claim under § 1983, do not state cognizable claims for relief and

must be dismissed.

       As the R&R explained, all of Carter-Bey’s claims seek to overturn his still-valid

state criminal conviction, and thus are barred by Heck v. Humphrey, 512 U.S. 477, 486-87

(1994). (R&R at 2-4.) But even if he could circumvent the rule in Heck, there is a more

fundamental reason why his claims fail: they are utterly without merit. Courts have

repeatedly rejected Carter-Bey’s claim that he is a “Moorish American” and is not a citizen

of any state or of the United States (Am. Compl. ¶ 47). See United States v. Toader, 409

F. App’x 9, 13 (7th Cir. 2010) (rejecting as frivolous contention that criminal laws did not

apply to defendant because he was a “Native Asiatic Moorish National Citizen”). Carter-

Bey’s arguments are those of the so-called “sovereign citizen” movement; these individuals

“believe they are exempt from the jurisdiction of the courts.” State v. Bey, No. 4:21cv166,

2021 WL 493463, at *2 (E.D. Mo. Feb. 9, 2021). But sovereign-citizen arguments “have

been summarily rejected as frivolous by federal courts around the nation.” Id. (citing

cases). The same result must obtain here.

       Carter-Bey’s argument that he is only the beneficiary of “LEON HENRY

CARTER” and not that individual (e.g., Am. Comp. ¶ 53) is frivolous whether or not

Carter-Bey disavows any significance to the capitalization of his name. (Obj. at 3.) This

quasi-contract-based view of citizenship for purposes of the criminal laws is without merit.

                                             2
        CASE 0:21-cv-01406-PAM-ECW Doc. 11 Filed 08/10/21 Page 3 of 3




Contract laws do not apply here. There is no significance in the criminal law to Carter-

Bey’s claimed “beneficiary” status. Moreover, he admits that he was born in Chicago and

lives in Minneapolis. (Am. Compl. ¶¶ 15, 17.) He is, as such, a citizen of the United States

and of Minnesota, and is subject to the jurisdiction of the state courts. See Khattab El v.

U.S. Justice Dep’t, No. 86cv6863, 1988 WL 5117, at *2 (E.D. Pa. Jan. 22, 1988) (noting

that all persons, citizens or not, are subject to the criminal laws of states and the federal

government).

       Finally, his contention that he was convicted in state court without a formal

“Accusation” that state law ostensibly requires (Obj. at 4) is just the sort of challenge to a

state conviction that is barred by Heck. Carter-Bey can bring a federal challenge to a state

conviction seeking damages or injunctive relief only if that conviction “has been reversed

on direct appeal, expunged by executive order, declared invalid by a state tribunal . . . or

called into question by a federal court’s issuance of a writ of habeas corpus.” Heck, 512

U.S. at 487. Carter-Bey’s conviction remains valid, and his challenge to that conviction,

whether based in law or equity, fails.

       Accordingly, IT IS HEREBY ORDERED that:

       1.      The R&R (Docket No. 6) is ADOPTED; and

       2.      The Amended Complaint (Docket No. 4) is DISMISSED without

               prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: Tuesday, August 2021                       s/ Paul A. Magnuson
                                                  Paul A. Magnuson
                                                  United States District Court Judge
                                              3
